ELMO B. HUNTER, District Judge.
This action was originally filed in the Circuit Court of Jackson County, Missouri, at Independence. On December 28, 1965, the defendant filed a petition for removal in this Court. The petition for removal was insufficient, in that it failed to allege diversity of citizenship at the time of commencement of the state action and also at the time the removal *551petition was filed. See: Stevens v. Nichols, 130 U.S. 230, 9 S.Ct. 518, 32 L.Ed. 914, and Moore’s Federal Practice, Vol. 1A, flO.168 (3.-4), p. 1203.
On January 21, 1966, after the 30-day time limit in which to file removal petitions had elapsed, the defendant sought leave to amend the removal petition, by submitting an application for leave to amend.
It is the policy of the Court en Banc, which this Court follows, that leave to amend petitions for removal which are defective in the above respect will not be granted, and that the case will be remanded to the State Court. See: Chapman v. Ozark Forest Products, Inc., 246 F.Supp. 816, (W.D.Mo., 1965), and the cases cited therein.
Therefore, leave to amend the petition for removal is denied, and it is ordered that this cause be, and it is hereby, remanded to the Circuit Court of Jackson County, Mo., and it is further ordered that the costs in this Court be paid by the defendant.
This Memorandum has been reviewed and approved by all active members of the Court and will be followed in the future.